DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the specific fuel consumption" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 1 recites the limitation "the sum of estimated individual flow rates" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claims 2-12 are rejected by virtue of their dependence from claim 1.
Claim 13 recites the limitation "the specific fuel consumption" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 13 recites the limitation "the sum of estimated individual flow rates" in line 34.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Jiang et al. (CN 106451570 B), hereinafter Jiang.

	Regarding claim 1, Jiang discloses: Method for determining individual fuel consumption characteristics of different generator units of an electricity generating assembly, 
- the individual consumption characteristics associated with each generator unit being representative of the specific fuel consumption of the generator unit considered, for different load rates of the generator unit, (Jiang, e.g., see pg. 2, lines 30-43 disclosing a ship-based power generating diesel engine set dynamic load distributing method of data driving for solving the load distribution mode of preset diesel generator group and generating the total fuel consumption rate of diesel set for decoupling the collected to obtain the single diesel generator fuel consumption rate active data set; the data set effective fuel consumption rate of single diesel generator, the power-consumption performance curve of a single diesel generator)
- the different generator units of said generating assembly being supplied with fuel by a same fuel source provided with a flow meter which delivers a measurement of a total fuel flow rate consumed by all of the generator units of said generating assembly, (Jiang, e.g., see pg. 5, lines 28-33 disclosing a multiple diesel generator for ship diesel engine set machine oil consumption monitoring generally only uses single fuel flowmeter, that is, only the power generating diesel machine oil path of the oil inlet pipeline and the oil outlet pipeline position, the fuel consumption of the whole diesel generator group is monitored so that fuel consumption of the multi-station diesel generator coupled in one measuring data, in the same way, each fuel consumption rate of the diesel generator coupling in the index of the total fuel consumption rate                         
                            
                                
                                    q
                                
                                
                                    g
                                    r
                                    o
                                    u
                                    p
                                
                            
                            (
                            t
                            )
                        
                    , namely:                         
                            
                                
                                    q
                                
                                
                                    g
                                    r
                                    o
                                    u
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    q
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            l
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            …
                            +
                            
                                
                                    q
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    G
                                                    E
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                    , hereinafter equation 1).
- each generator unit being provided with a sensor which delivers a measurement of a load rate of the considered generator unit, (Jiang, e.g., see pg. 7, lines 18-19 disclosing a dynamic distributing module for producing the power-consumption performance curve of said processing, generating diesel engine set for dynamic load distribution; examiner notes that a module is incorporated to discern a dynamic load distribution, at least implicitly disclosing a sensor for said measurements).
- the method comprising the following steps: 
a) acquiring operation data which, for different acquisition times distributed over a given acquisition period, gather: (Jiang, e.g., see pg. 6, lines 26-33 disclosing real-time collection of diesel generator state monitoring parameter for detecting the offset of the performance curve, and when there is a deviation, it is corrected, wherein the process comprises producing a performance curve offset detection as the diesel generator power measured in (t) into the performance curve).
- the measurement of the total fuel flow rate consumed, at the considered acquisition time, and (Jiang, e.g., see pg. 5, lines 21-25 disclosing collecting generating associated data of the diesel engine set, comprising designing parameter and state monitoring data, wherein the design parameter comprises the number of diesel generator, diesel generator type, and power characteristic curve; the state monitoring data comprises fuel consumption of diesel generator set, a fuel flow rate, power, speed, fuel density, fuel temperature, and so on).  
- for each generator unit of the generating assembly, the measurement of the load rate of the generator unit considered, at the acquisition time considered, and (Jiang, e.g., see pg. 6, lines 26-33 disclosing a real-time operation of the stage by real-time collection of the diesel generator state monitoring parameter, wherein the diesel generator power measured (t) into the performance curve)
b) determining the individual consumption characteristics of the different generator units of the generating assembly, by a procedure for minimising a cumulative difference that takes into account a set of instantaneous differences associated respectively with the different acquisition times, each instantaneous difference being a difference, for the acquisition time considered, between: (Jiang, e.g., see pg. 3, lines 10-14 disclosing calculating the average oil consumption statistic of each group, forming (power consumption average statistic) array by data fitting method to fit the data (power, average oil consumption statistic) array, and the obtained result as the performance curve of the diesel generator to update; examiner notes that the data array to include the average oil consumption statistic and power, is interpreted as synonymous with the total measured fuel flow rate and the forming array, to include the calculated power consumption average statistic, is interpreted by the examiner as synonymous with the total estimated fuel flow rate; see also pg. 6, lines 24-38 disclosing the performance of a curve offset detection and correction of a single diesel generator, wherein the real-time operation of the stage for detecting the offset of the performance curve and when a deviation is detected, correcting the deviation)
- on one hand, the measurement of the total fuel flow rate, and (Jiang, e.g., see pg. 6, lines 29-33 disclosing the measurement of the performance curve to include calculating the fuel efficiency estimation if the estimated fuel efficiency and fuel efficiency deviation of actual measured average exceeds a predetermined value in a section of continuous time, so that the generation diesel engine performance curve has an offset; examiner notes efficiency is disclosed on pg. 4, lines 39-42 as a dynamic distribution to the load generator for ship diesel engine set, so the generator for ship diesel engine set work at the best working point oil consumption, saving fuel consumption and improve energy efficiency of the diesel generator set without influencing the finish generating task; examiner notes that Jiang discloses the efficiency is based on data provided from the working point oil consumption, wherein fuel consumption is measured by a flow meter).
- on the other hand, an estimation of the total fuel flow rate consumed by said electricity generating assembly, the estimation of the total fuel flow rate being equal to the sum of estimated individual flow rates, associated respectively with the different generator units of the generating assembly, (Jiang, e.g., see equation 1 to a sum of fuel consumption rates calculated, and pg. 6, lines 34-38 disclosing the subsequent adjusting of the performance curve correction through an offset occurring on the performance curve through comprehensive previous navigation data to include navigation time, training data; wherein training data is disclosed on pg. 6, lines 3-23 disclosing a single diesel generator mapping the point to a two-dimensional plane of power-consumption based on these points, the single power-consumption performance curve of diesel generator baseline training, comprising pretreatment of data loss, abnormal data, and the processing of data normalization.  Also, a step of updating the performance curve comprising the selection of generating power-consumption design characteristics as the performance curve baseline curve of the diesel engine of the diesel generator, generating set load dynamic distribution and calculating the average oil consumption statistic of each group, forming power consumption average statistic array by data fitting method to fit the data (power, average oil consumption statistic) array).
each estimated individual flow rate being determined on the basis: 
- of the measurement of the load rate of the generator unit considered, at the acquisition time considered, and
- of the individual fuel consumption characteristics of the generator unit considered, (Jiang, e.g., see equation                         
                            
                                
                                    O
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            ,
                            t
                            =
                            1
                            ,
                            …
                            ,
                            L
                            |
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            
                                                q
                                            
                                            
                                                g
                                                r
                                                o
                                                u
                                                p
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                        
                                            
                                                n
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ≠
                                        0
                                         
                                        a
                                        n
                                        d
                                         
                                        
                                            
                                                n
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        =
                                        0
                                        
                                            
                                                j
                                                ≠
                                                i
                                            
                                        
                                    
                                
                                
                                    
                                        ϕ
                                        ,
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                    
                                
                            
                            ,
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            
                                                p
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                        ,
                                         
                                        
                                            
                                                q
                                            
                                            
                                                i
                                            
                                        
                                        (
                                        t
                                        )
                                        ≠
                                        ϕ
                                    
                                
                                
                                    
                                        ϕ
                                         
                                        ,
                                         
                                        
                                            
                                                q
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        =
                                        ϕ
                                    
                                
                            
                            }
                        
                    , hereinafter equation 2, wherein                         
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     is representative of the fuel consumption rate value at acquisition time (t); synonymous with the individual fuel consumption characteristics considered, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is representative of the power value of the diesel generator, i, at acquisition time, t; synonymous with load rate at the acquisition time considered).
said acquisition period comprising several distinct operating periods, a total electric power generated by the generating assembly being distributed between the generator units of the generating assembly in different manners during these different operating periods. (Jiang, e.g., see fig. 3 to a complete optimization of load distribution between several generators through the allocation of the total electric power generated; see also pg. 3, lines 23-25 disclosing at t moment, the total demand P(t) generation loads according to the diesel generating set, combined power-consumption performance curve of each diesel generator establishing a time t generating diesel machine dynamic load distribution optimization equation; examiner notes that distinct acquisition periods per tested generator; see also equation 2 given time t=1, indicating the requirement for t=2 through n for further acquisition periods; see also pg. 8, lines 10-18 disclosing distribution strategies of GE1-GE3, wherein it can be seen that by dynamic load distribution, the average generating ship diesel engine set can save fuel of 9.12 kg/h ratio before optimizing the fuel consumption rate is reduced by 8.85%, at the same time, after optimizing the generator fuel consumption ate change of the diesel engine group is relatively stable).

Regarding claim 4, Jiang discloses: The method according to claim 1, wherein the cumulative difference is equal or proportional to the sum of said instantaneous differences. (Jiang, e.g., see equation 2 to                         
                            
                                
                                    O
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein the summation of power is calculated in                         
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            F
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            F
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    +
                                    …
                                    +
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    t
                                    )
                                    )
                                
                            
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            …
                            +
                            
                                
                                    p
                                
                                
                                    m
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            P
                            (
                            t
                            )
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            ≥
                            0
                            ,
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                            ≥
                            0
                            ,
                            …
                            ,
                            
                                
                                    p
                                
                                
                                    m
                                
                            
                            (
                            t
                            )
                            ≥
                            0
                        
                    , and the fuel consumption grouping is a summation disclosed in equation 1 as                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    G
                                                    E
                                                
                                                
                                                    i
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    ; see also pg. 6, lines 29-38 disclosing a performance curve offset detection; examiner notes that offset is treated as synonymous with difference).    

Regarding claim 6, Jiang discloses: The method according to claim 1, wherein the different operating periods of said acquisition period are at least as numerous as the generator units of the generating assembly. (Jiang, e.g., see equation 2 to subscript “i” which indicates the engine under performance detection; see also pg. 6, line 34 – pg. 7, line 5 disclosing a combined power-consumption performance curve of each diesel generator establishing a time, t, generating diesel machine dynamic load distribution optimization equation). 

Regarding claim 10, Jiang discloses: Method for driving an electricity generating assembly which comprises several generator units, the method comprising:
determining individual fuel consumption characteristics, for the different generator units of the electricity generating assembly, according to the method for determining according to claim 1, and (Jiang, e.g., see fig. 3 and pg. 2, lines 30-43 disclosing a ship-based power generating diesel engine set dynamic load distributing method of data driving for solving the load distribution mode of preset diesel generator group and generating the total fuel consumption rate of diesel set for decoupling the collected to obtain the single diesel generator fuel consumption rate active data set; the data set effective fuel consumption rate of single diesel generator, the power-consumption performance curve of a single diesel generator)
driving said generator units so that they operate with respective load rates that are determined based on the individual fuel consumption characteristics previously determined. (Jiang, e.g., see fig. 3 and  pg. 2, lines 36-37 disclosing generating the total fuel consumption rate of diesel set for decoupling the collected to obtain the single diesel generator fuel consumption rate active data set)

Regarding claim 13, Jiang discloses: Device for monitoring an electricity generating assembly, 
- the generating assembly comprising several generator units being supplied with fuel by a same fuel source provided with a flow meter which delivers a measurement of a total fuel flow rate consumed by all of the generator units of said generating assembly, each generator unit being provided with a sensor which delivers a measurement of a load rate of the generator unit considered, (Jiang, e.g., see pg. 5, lines 28-33 disclosing a multiple diesel generator for ship diesel engine set machine oil consumption monitoring generally only uses single fuel flowmeter, that is, only the power generating diesel machine oil path of the oil inlet pipeline and the oil outlet pipeline position, the fuel consumption of the whole diesel generator group is monitored so that fuel consumption of the multi-station diesel generator coupled in one measuring data, in the same way, each fuel consumption rate of the diesel generator coupling in the index of the total fuel consumption rate                         
                            
                                
                                    q
                                
                                
                                    g
                                    r
                                    o
                                    u
                                    p
                                
                            
                            (
                            t
                            )
                        
                    , namely:                         
                            
                                
                                    q
                                
                                
                                    g
                                    r
                                    o
                                    u
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    q
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            l
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            …
                            +
                            
                                
                                    q
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    G
                                                    E
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                    , hereinafter equation 1; see also pg. 7, lines 18-19 disclosing a dynamic distributing module for producing the power-consumption performance curve of said processing, generating diesel engine set for dynamic load distribution; examiner notes that a module is incorporated to discern a dynamic load distribution, at least implicitly disclosing a sensor for said measurements).
- the device for monitoring comprising at least one acquisition module, a memory and a calculation module comprising a processor, the device for monitoring being programmed to determine individual fuel consumption characteristics of the different generator units of the generating assembly, the individual consumption characteristics, associated with each generator unit being representative of the specific fuel consumption of the generator unit considered, for different load rates of the generator unit, (Jiang, e.g., see pg. 8, lines 25-30 disclosing the embodiment method all or part of the flow, can be accomplished by computer program instructions the related hardware, and the program can be stored in a computer readable storage medium, wherein the computer-readable storage medium is a magnetic disk, compact disk, read only memory or random memory; see also pg. 3, line 36 – pg. 4, line 8 disclosing a decoupling module used for generating the total fuel consumption rate of diesel set for decoupling the collected obtaining single diesel generator of the effective fuel consumption rate data set, a training module for generating data set effective fuel consumption rate of the diesel engine according to the single-decoupled to the power-consumption performance curve of a single diesel generator performing the baseline training, a deviation detection module which is used for collecting real-time state monitoring data, the offset detection to a single power-consumption performance curve of diesel generator, and in the presence of the offset is corrected, and a dynamic distributing module for producing a power-consumption performance curve of said processing).
- the monitoring device being programmed to determine said individual characteristics by executing the following steps: 
a) acquiring, by the acquisition module, operation data which, for different acquisition times distributed over a given acquisition period, gather: (Jiang, e.g., see pg. 3, line 36 – pg. 4, line 8 disclosing a training module and a decoupling module which both generate data; see also pg. 6, lines 26-33 disclosing real-time collection of diesel generator state monitoring parameter for detecting the offset of the performance curve, and when there is a deviation, it is corrected, wherein the process comprises producing a performance curve offset detection as the diesel generator power measured in (t) into the performance curve).
- the measurement of the total fuel flow rate consumed, at the considered acquisition time, and (Jiang, e.g., see pg. 5, lines 21-25 disclosing collecting generating associated data of the diesel engine set, comprising designing parameter and state monitoring data, wherein the design parameter comprises the number of diesel generator, diesel generator type, and power characteristic curve; the state monitoring data comprises fuel consumption of diesel generator set, a fuel flow rate, power, speed, fuel density, fuel temperature, and so on).  
- for each generator unit of said generating assembly, the measurement of the load rate of the generator unit considered, at the acquisition time considered, and saving the acquired operation data in said memory, and (Jiang, e.g., see pg. 6, lines 26-33 disclosing a real-time operation of the stage by real-time collection of the diesel generator state monitoring parameter, wherein the diesel generator power measured (t) into the performance curve; see also pg. 8, lines 27-30 disclosing a computer, an executable program, and computer-readable storage/memory for carrying out the specified embodiments).
b) determining, by the calculation module, the individual consumption characteristics of the different generator units of said generating assembly, by a procedure for minimising a cumulative difference that takes into account a set of instantaneous differences associated respectively with the different acquisition times, each instantaneous difference being a difference, for the acquisition time considered, between: (Jiang, e.g., see pg. 3, line 36 – pg. 4, line 8 disclosing to a deviation detection module ; see also pg. 6, lines 24-38 disclosing the performance of a curve offset detection and correction of a single diesel generator, wherein the real-time operation of the stage for detecting the offset of the performance curve and when a deviation is detected, correcting the deviation)
- on one hand, the measurement of the total fuel flow rate, and (Jiang, e.g., see pg. 6, lines 29-33 disclosing the measurement of the performance curve to include calculating the fuel efficiency estimation if the estimated fuel efficiency and fuel efficiency deviation of actual measured average exceeds a predetermined value in a section of continuous time, so that the generation diesel engine performance curve has an offset).
- on the other hand, an estimation of the total fuel flow rate consumed by said electricity generating assembly, the estimation of the total fuel flow rate being equal to the sum of estimated individual flow rates, associated respectively with the different generator units of the electricity generating assembly, (Jiang, e.g., see equation 1 to a sum of fuel consumption rates calculated, and pg. 6, lines 34-38 disclosing the subsequent adjusting of the performance curve correction through an offset occurring on the performance curve through comprehensive previous navigation data to include navigation time, training data; wherein training data is disclosed on pg. 6, lines 3-23 disclosing a single diesel generator mapping the point to a two-dimensional plane of power-consumption based on these points, the single power-consumption performance curve of diesel generator baseline training, comprising pretreatment of data loss, abnormal data, and the processing of data normalization.  Also, a step of updating the performance curve comprising the selection of generating power-consumption design characteristics as the performance curve baseline curve of the diesel engine of the diesel generator, generating set load dynamic distribution and calculating the average oil consumption statistic of each group, forming power consumption average statistic array by data fitting method to fit the data (power, average oil consumption statistic) array).
each estimated individual flow rate being determined on the basis: 
- of the measurement of the load rate of the generator unit considered, at the acquisition time considered, and 
- of the individual fuel consumption characteristics of the generator unit considered, (Jiang, e.g., see equation                         
                            
                                
                                    O
                                
                                
                                    
                                        
                                            G
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            ,
                            t
                            =
                            1
                            ,
                            …
                            ,
                            L
                            |
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            
                                                q
                                            
                                            
                                                g
                                                r
                                                o
                                                u
                                                p
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                        
                                            
                                                n
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ≠
                                        0
                                         
                                        a
                                        n
                                        d
                                         
                                        
                                            
                                                n
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        =
                                        0
                                        
                                            
                                                j
                                                ≠
                                                i
                                            
                                        
                                    
                                
                                
                                    
                                        ϕ
                                        ,
                                         
                                        o
                                        t
                                        h
                                        e
                                        r
                                    
                                
                            
                            ,
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            {
                            
                                
                                    
                                        
                                            
                                                p
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                        ,
                                         
                                        
                                            
                                                q
                                            
                                            
                                                i
                                            
                                        
                                        (
                                        t
                                        )
                                        ≠
                                        ϕ
                                    
                                
                                
                                    
                                        ϕ
                                         
                                        ,
                                         
                                        
                                            
                                                q
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        =
                                        ϕ
                                    
                                
                            
                            }
                        
                    , hereinafter equation 2, wherein                         
                            
                                
                                    q
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     is representative of the fuel consumption rate value at acquisition time (t); synonymous with the individual fuel consumption characteristics considered, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is representative of the power value of the diesel generator, i, at acquisition time, t; synonymous with load rate at the acquisition time considered).
said acquisition period comprising several distinct operating periods, a total electric power generated by the generating assembly being distributed between the generator units of the generating assembly in different manner during these different operating periods. (Jiang, e.g., see fig. 3 to a complete optimization of load distribution between several generators through the allocation of the total electric power generated; see also pg. 3, lines 23-25 disclosing at t moment, the total demand P(t) generation loads according to the diesel generating set, combined power-consumption performance curve of each diesel generator establishing a time t generating diesel machine dynamic load distribution optimization equation; examiner notes that distinct acquisition periods per tested generator; see also equation 2 given time t=1, indicating the requirement for t=2 through n for further acquisition periods; see also pg. 8, lines 10-18 disclosing distribution strategies of GE1-GE3, wherein it can be seen that by dynamic load distribution, the average generating ship diesel engine set can save fuel of 9.12 kg/h ratio before optimizing the fuel consumption rate is reduced by 8.85%, at the same time, after optimizing the generator fuel consumption ate change of the diesel engine group is relatively stable).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of 
Sawa et al. (JP 2002315191 A), hereinafter Sawa.

Regarding claim 7, Jiang is not relied upon as explicitly disclosing: The method according to claim 1, wherein said acquisition period lasts for one day at least.
However, Sawa further discloses: wherein said acquisition period lasts for one day at least. (Sawa, e.g., see pg. 6, lines 5-27 disclosing the condition setting unit (11) which allows for a custom acquisition period wherein a user may utilize the input device (6) to input a start date, a period (next day, weekly, monthly, yearly) or an end date of the plan creation).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jiang’s method for determining individual fuel consumption characteristics of different generator units of an electricity generating assembly with Sawa’s acquisition period lasts for one day at least because Sawa implements a power supply/demand control device (1) to control the generator and the fuel consumption of the generator of the power generator (3), and receives the measured value of the generator output, wherein Sawa implements a means for processing and processing data for smoothly transmitting and receiving data and processing programs during the period, controlling the transmission and reception, and operating the entire process normally. (Sawa, e.g., see pg. 6, lines 12-21 disclosing the power supply/demand control device (1) outputs a control signal such as a generator output to the power generator (3) through the information receiving/distributing unit (18) to control the generator and the fuel consumption of the generator of the power generator (3), and receives the measured value of the generator output.  these transmitted and received data are stored in database (8).  The demand value of the customer (2) is also directly received from the power system of the general electric utility (4) or the customer (2) through the information receiving/distributing unit (18) and stored in database (8).  The control unit (10) includes the processing units 11-17.  It is a means for processing and processing data for smoothly transmitting and receiving data and processing programs during the period, controlling the transmission and reception, and operating the entire process normally).

Regarding claim 8, Jiang in view of Sawa discloses: The method according to claim 1, wherein said acquisition period lasts for several days and wherein at least some of said operating periods each last for one day or more. Claim 8 is rejected for reasons in connection with the rejection of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of An (CN 
108471117 A), hereinafter An.

Regarding claim 9, Jiang is not relied upon as explicitly disclosing: The method according to claim 1, wherein, for each generator unit of said electricity generating assembly:
- during at least one of said operating periods, the generator unit considered operates with a load rate less than 50%, and
- during another of said operating periods, the generator unit considered operates with a load rate greater than 70%.
However, An further discloses: 
- during at least one of said operating periods, the generator unit considered operates with a load rate less than 50%, and (An, e.g., see pg. 4, lines 26-43 disclosing a light load rate of less than 50%)
- during another of said operating periods, the generator unit considered operates with a load rate greater than 70%. (An, e.g., see pg. 4, lines 26-43 disclosing a heavy full load rate of 80-100%).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jiang’s method for determining individual fuel consumption characteristics of different generator units of an electricity generating assembly with An’s load rates of below 50% and above 70% because An teaches a control target to the most efficient load rate. (An, e.g., see pg. 4, lines 36-43 disclosing the load rate to the best efficiency point of the electric motor is a control target, adjusting electric motor terminal voltage according to the load power requirement to optimize electric motor work flux and electromagnetic torque, the efficiency optimization, which can effectively reduce the loss of the electric motor itself, and avoid or reduce the big horse car working condition and reduce power consumption).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of 
Moreno (FR 3008207 A1), hereinafter Moreno.

Regarding claim 11, Jiang discloses: Method for detecting a need for maintenance of one or more generator units of an electricity generating assembly comprising several generator units, the method comprising:
- 1) determining individual fuel consumption characteristics for the different generator units of the electricity generating assembly, according to the method for determining of claim 1, and  (Jiang, e.g., see fig. 3 and pg. 2, lines 30-43 disclosing a ship-based power generating diesel engine set dynamic load distributing method of data driving for solving the load distribution mode of preset diesel generator group and generating the total fuel consumption rate of diesel set for decoupling the collected to obtain the single diesel generator fuel consumption rate active data set; the data set effective fuel consumption rate of single diesel generator, the power-consumption performance curve of a single diesel generator)
Jiang is not relied upon as explicitly disclosing:
- 2) identifying, among said generator units one or more generator units for which a difference between:
the individual consumption characteristics of the generator unit considered, determined at step 1), and 
individual reference characteristics
is greater than a given threshold, said generator unit or units being then identified as required maintenance.
However, Moreno further discloses: 
- 2) identifying, among said generator units one or more generator units for which a difference between:
the individual consumption characteristics of the generator unit considered, determined at step 1), and 
individual reference characteristics
is greater than a given threshold, said generator unit or units being then identified as required maintenance. (Moreno, e.g., see pg. 9, line 26 – pg. 10, line 20 disclosing a step for triggering and transmitting one or more alerts and providing for several levels of urgency with regard to the correction: maintenance of equipment or “forced” revision; also disclosing that it is possible to issue an alert of a first emergency level as soon as the accumulation of one or more deviations calculated respectively over one or more consecutive periods of time (deviations calculated for each instantaneous average production and each estimated production value for the same given time period and/or for each instantaneous average consumption and each estimated consumption value for the same given time period) is greater than a predetermined threshold).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Jiang’s method for determining individual fuel consumption characteristics of different generator units of an electricity generating assembly with Moreno’s threshold value of a difference between the individual consumption characteristics of the considered generator and the individual reference characteristics, wherein a trace greater than a given threshold indicates required maintenance because Moreno teaches acquiring data that may influence production. (Moreno, e.g., see. pg. 6, lines 4-24 disclosing data D influencing production and/or consumption may also be taken into consideration.  Without being limiting, the D data can be technical parameters, costs, real-time meteorological data, weather data histories, hardware maintenance forecasts or failure probabilities involving the deactivation of a or multiple production or consumption units, building insulation data, average household-specific consumption conditions, estimates of electrical losses, the prediction of the number and power of one or more production or consumption estimated to be operation at a given time).	

Allowable Subject Matter

Claims 2-3, 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claim 2, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the individual consumption characteristics of the different generator units of said generating assembly determined during said minimization procedure are determined according to the following constraint: for each generator unit, the specific fuel consumption of the generator unit is decreasing as a function of the load rate of the generator unit, over at least one interval which extends from a first load rate threshold up to a second load rate threshold taken in combination with the limitations of claim 1.
	Claim 3 is allowable by virtue of its dependence from claim 2.
	Regarding claim 5, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	multiplying said specific fuel consumption by said measurement of the load rate and by a maximum rated power of the generator unit considered taken in combination with the other limitations of claim 5.
	Regarding claim 12, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the individual reference characteristics are equal, for each generator unit to – an average of the individual consumption characteristics having been determined, at step 1), for the other generator units of said electricity generating assembly, or to – an average of the individual consumption characteristics having been determined, at step 1), for all of the generator units of said electricity generating assembly, or to – individual consumption characteristics of the generator unit considered provided by a manufacturer of the generator unit, or to – individual consumption characteristics of the generator unit considered which have been determined just after having installed this generator unit or just after an operation of maintenance of this generator unit, or instead during a preceding temporal period that is not separated from said acquisition period by a maintenance operation, and which have been saved to next serve as individual consumption reference characteristics for this generator unit taken in combination with the limitations of claim 11.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

US 5347466 A to Nichols et al. relates to a method and apparatus for power plant simulation and optimization.
US 2020/0362720 A1 to Klemen et al. relates to an electrical energy generating system.
US 4026146 A to Kuno et al. relates to fuel consumption measuring device.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863